Case 4:20-cv-00467-SDJ-CAN Document 27 Filed 05/24/21 Page 1 of 4 PageID #: 228


                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

  THE TRANSPARENCY PROJECT                     §
                                               §
  v.                                           § CIVIL NO. 4:20-CV-00467-SDJ-CAN
                                               §
  U.S. DEPARTMENT OF JUSTICE,                  §
  ET AL.                                       §

            SCHEDULING ORDER REGARDING NON-FBI REQUESTS

        The Court, after reviewing the proposed scheduling order for this FOIA case
 [Dkt. 24], enters this case-specific order which controls disposition of this action as to
 all non-FBI requests pending further order of the Court. The following actions shall
 be completed by the dates indicated.1 A further separate scheduling order will be
 forthcoming regarding all FBI requests.

                                        DEADLINES

  9/1/2021                         Deadline for all final production and responses.

  9/30/2021                        Plaintiff’s deadline to identify challenged final
                                   responses.

  10/29/2021                       Defendants’ deadline to produce Vaughn Index.

  12/3/2021                        Defendants’ Motion for Summary Judgment.

  1/7/2022                         Plaintiff’s Opposition to Defendants’ Motion for
                                   Summary Judgment and Plaintiff’s Cross-Motion for
                                   Summary Judgment.

  1/21/2022                        Defendants’ Reply and Opposition to Plaintiff’s
                                   Cross-Motion for Summary Judgment.

  2/4/2022                         Plaintiff’s Reply to Defendants’ Opposition to
                                   Plaintiff’s Cross-Motion for Summary Judgment.




        1If a deadline falls on a Saturday, Sunday, or a legal holiday as defined in Federal
 Rule of Civil Procedure 6, the effective date is the first business day following the deadline
 imposed.


                                               1
Case 4:20-cv-00467-SDJ-CAN Document 27 Filed 05/24/21 Page 2 of 4 PageID #: 229


                              SCOPE OF DISCOVERY

         Modification. Taking into account the needs of the case, the amount in
 controversy, the parties’ resources, the importance of the issues at stake in the
 litigation, and the importance of the proposed discovery in resolving the issues, the
 Court modifies the parameters of discovery in the following respects. See Fed. R. Civ.
 P. 26(b)(2).

        Disclosure. The parties are reminded of the requirement, set out in this Court’s
 Initial Order Governing Proceedings, to have already disclosed, without awaiting a
 discovery request, information in addition to that required by Federal Rule of Civil
 Procedure 26, including names of persons likely to have, and documents containing,
 information “relevant to the claim or defense of any party.”

        If there are any questions about whether information is “relevant to the claim
 or defense of any party” review Local Rule CV-26(d). A party that fails to timely
 disclose any of the information required to be disclosed by order of this Court or by
 the Federal Rules of Procedure, will not, unless such failure is harmless, be permitted
 to use such evidence at trial, hearing or in support of a motion.

       Electronic Discovery. Electronically stored information will be produced in
 hard copy form or multi-page TIFF format, unless the parties agree otherwise.

       The parties are excused from the pretrial disclosure requirements set forth in
 Federal Rule of Civil Procedure 26(a)(3), as such disclosure is cumulative of this
 Court’s pre-trial order procedures.

                              DISCOVERY DISPUTES

        In the event the parties encounter a discovery dispute, no motions to compel
 may be filed until after the parties fulfill the “meet and confer” requirement imposed
 by this Court’s Local Rule CV-7(h). If the parties are unable to resolve the dispute
 without court intervention, the parties must then call the Court’s chambers to
 schedule a telephone conference regarding the subject matter of the dispute prior to
 filing any motion to compel. After reviewing the dispute, the Court will resolve the
 dispute, order the parties to file an appropriate motion, or direct the parties to call
 the discovery hotline.

       A magistrate judge is available during business hours to immediately hear
 discovery disputes and to enforce provisions of the rules. The hotline number is (903)
 590-1198. See Local Rule CV-26(e).




                                           2
Case 4:20-cv-00467-SDJ-CAN Document 27 Filed 05/24/21 Page 3 of 4 PageID #: 230


                                     RESOURCES

       The Eastern District of Texas website (http://www.txed.uscourts.gov) contains
 information about electronic filing, which is mandatory, Local Rules, telephone
 numbers, general orders, frequently requested cases, the Eastern District fee
 schedule, and other information. The electronic filing HelpLine is 1-866-251-7534.

                                    COMPLIANCE

        A party is not excused from the requirements of this scheduling order because
 dispositive motions are pending, the party has not completed its investigation, the
 party challenges the sufficiency of the opposing party’s disclosure or because another
 party has failed to comply with this order or the rules.

        Failure to comply with relevant provisions of the Local Rules, the Federal
 Rules of Civil Procedure or this order may result in the exclusion of evidence at trial,
 the imposition of sanctions by the Court, or both. If a fellow member of the Bar makes
 a just request for cooperation or seeks scheduling accommodation, a lawyer will not
 arbitrarily or unreasonably withhold consent. However, the Court is not bound to
 accept agreements of counsel to extend deadlines imposed by rule or court order. See
 Local Rule AT-3(j).

                                         TRIAL

        The deadlines for pre-trial matters, such as exchanging exhibits, and
 objections, are intended to reduce the need for trial objections, side-bar conferences,
 and repetitive presentation of evidentiary predicates for clearly admissible evidence.
 Counsel should be familiar with the evidence display system available in the
 courtroom. Copies of exhibits which will be handed to witnesses should be placed in
 a three-ring binder, with an additional copy for the Court. (To make it easy to direct
 the witness to the correct exhibit while on the stand, Plaintiff should use a dark
 colored binder such as black or dark blue. Defendants should use a light-colored
 binder such as white, red, or light blue.) Alternatively, if exhibits have been scanned
 and will be presented via a computer projection system, be sure there is a way for the
 Court to view or read them separately so as to be able to understand motions and
 objections.

       Counsel are responsible for informing their clients and witnesses about
 courtroom dress requirements and protocol, such as silencing pagers and phones, and
 not chewing gum, reading newspapers, or eating.

                                  OTHER MATTERS

    1. Please note the amendments to the Local Rules regarding motion practice. If
       a document filed electronically exceeds ten pages in length, including



                                            3
Case 4:20-cv-00467-SDJ-CAN Document 27 Filed 05/24/21 Page 4 of 4 PageID #: 231


       attachments, a paper copy of the filed document must be sent
       contemporaneously to the undersigned’s chambers in Plano. See Local Rule
       CV-5(a)(9). Courtesy copies over twenty pages long should be bound to the left,
       and voluminous exhibits should be separated by dividers.

    2. If necessary, the parties should notify the Court if assistance is needed in
       selecting a mediator.
    3. Any reply or sur-reply must be filed in accordance with Local Rule CV-6 and
       Local Rule CV-7(f). The parties are reminded that “[t]he court need not wait
       for the reply or sur-reply before ruling on the motion.” Local Rule CV-7(f)
       (emphasis added).


        SIGNED this 24th day of May, 2021.




                                ___________________________________
                                Christine A. Nowak
                                UNITED STATES MAGISTRATE JUDGE




                                           4
